— Order, Supreme Court, New York County (Greenfield, J.), entered October 15, 1982, which granted reargument and, upon reargument, vacated a prior order, entered January 26, 1978, and denied the motion to dismiss for forum non conveniens, unanimously affirmed, with costs and disbursements. We find no abuse of discretion and affirm the denial of the motion to dismiss on the ground of forum non conveniens. As conceded by Special Term there was extensive delay between the time of submission and decision. Neither the record nor inquiries on argument provides an explanation. Concur — Sullivan, J. P., Ross, Fein, Milonas and Kassal, JJ.